Per Curiam:
We are asked to dismiss this bill for want of jurisdiction. It is true the want of jurisdiction may be taken advantage of at any stage of the proceedings. But this is so only in clear cases, when the want of jurisdiction is patent. It is not so here. The most that can be claimed is that the jurisdiction is doubtful. Under such circumstances the defendant should have demurred. This was not done. The defendant conceded the jurisdiction, so far as it may be implied from his acquiescence in the reference to a master. After such reference, involving heavy costs, the case should be very clear to justify us in setting the proceedings aside for want of jurisdiction. We have sometimes done so of our own motion, but they were all instances where the want of jurisdiction was so palpable that we felt constrained to take such course. Regarding this as analogous to a bill to foreclose, it is at least doubtful whether *147a demurrer could have been sustained. So far as the merits of the case are concerned, they have been so well discussed, not only by the able and learned president of the court below, but also by the learned master, that we need not add anything to what they have so well said.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.